PER CURIAM
Defendant appeals a judgment imposing $1,129 in restitution pursuant to ORS 137.106. The judgment was entered after defendant pleaded guilty except for insanity to a charge of second-degree assault. He argues that restitution may not be imposed pursuant to ORS 137.106 when a person is found guilty except for insanity. He notes that we concluded in State v. Gile, 161 Or App 146, 985 P2d 199 (1999), that unitary assessments and the cost of court-appointed counsel could not be imposed on those found guilty except for insanity and argues that the same is true for restitution. The state agrees, noting that the statute at issue here is not significantly distinguishable from those at issue in Gile. We conclude that the state’s concession is well-founded, and we accept it.
Judgment modified to delete award of restitution; otherwise affirmed.